Per Curiam.

We are asked to preliminarily determine whether the commission’s permanent total disability order satisfies Noll. If it does not, we must further decide whether to: (1) return the cause to the commission for further explanation per Noll or (2) simply order the commission to grant permanent total disability compensation pursuant to State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666. We favor the first alternative.
As is increasingly the case, the commission’s order combines vocational factors that are both favorable and unfavorable without explaining how these factors make claimant capable of sustained remunerative employment. For this reason, the commission’s order does not comply with Noll.
The presence of disabling nonallowed medical conditions, however, makes this case unconducive to the relief granted pursuant to Gay. If claimant is indeed unable to work and that inability is due, not to his combined allowed medical and nonmedical factors, but to his heart condition, the commission’s decision is appropriate. The commission’s order, however, does not clearly indicate whether this is the case.
The possibility of a defensible commission order distinguishes this case from Gay. It is not one in which the commission’s decision is so incapable of any *123justification as to render futile a return of the cause to the commission for further consideration and explanation.
Accordingly, the appellate court’s judgment is affirmed.

Judgment affirmed.

Moyer, C.J., AW. Sweeney, Douglas, Wright and Pfeifer, JJ., concur.